 

TERMINATION OF REAL PROPERTY LEASE

 

THIS TERMINATION OF REAL PROPERTY LEASE (this “Termination”) is executed
effective as of the 9th day of February 2017, by and between Meier Properties,
Series LLC, a Utah limited liability company (“Lessor”), and Superior Auto Body
and Paint, LLC, a Utah limited liability company (“Lessee”). This Termination
shall terminate that certain Lease dated effective May 25, 2012 by and between
Lessor and Lessee (the “Lease”) covering that certain land and improvements
thereon located at 3978 West 12600 South, Riverton, Utah 84065 (the “Property”).

 

In consideration of the mutual benefits to be derived from the termination of
the Lease, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.       Termination. The parties hereby agree that the Lease shall terminate on
February 9, 2017 (the “Termination Date”). Lessee covenants and agrees that it
will tender exclusive possession of the Property to Lessor on the Termination
Date.

 

2.       Release. Lessee and Lessor hereby release each other from any
obligations, covenants, agreements, stipulations, and every other liability of a
similar or dissimilar nature at law or under the terms of the Lease, or in any
manner connected therewith arising after the Termination Date.

 

3.       Governing Law. All matters arising out of or relating to this
Termination (including without limitation its interpretation, construction and
enforcement) shall be governed by and construed in accordance with the laws of
the State of Utah without giving effect to any choice or conflict of law rules.

 

4.       Time of Essence. In all instances where one of the parties hereto is
required hereunder to pay any sum or perform any act at a particular time or
within an indicated period, it is expressly acknowledged, agreed and understood
that time shall be of the essence.

 

5.       Successors and Assigns. This Termination shall inure to the benefit of
and be binding upon the parties and their respective heirs, executors,
administrators, successors and assigns, including without limitation, any
purchaser of the Property.

 

6.       Entire Agreement. This Termination embodies the entire agreement and
understanding between the parties relating to the subject matter hereof, and
supersedes all prior proposals, negotiations, oral and written agreements,
commitments and understandings relating to such subject matter.

 

7.       Severability. If any term or provision of this Termination or any
application thereof shall be invalid or enforceable, the remainder of this
Termination and any other application of such term or provision shall not be
affected thereby.

 



   

 

 

8.       Multiple Counterparts. This Termination may be executed in multiple
counterparts, each of which shall have the force and effect of an original, and
all of which together shall constitute but one and the same agreement. For
purposes of this Termination and all documents, instruments and agreements
executed in connection herewith, facsimile or PDF signatures shall be deemed to
be original signatures.

 

 

[Signature Page Follows]

 

  2

 

 

EXECUTED AND DELIVERED effective as of the date first set forth above.

 

  LESSOR:         MEIER PROPERTIES, SERIES LLC         By: /s/ Annette Meier    
Annette Meier, Manager         LESSEE:         SUPERIOR AUTO BODY AND PAINT, LLC
        By: /s/ Justin R. Vincent     Justin R. Vincent, Manager

 

 

Signature Page to Lease Termination

 

   

 

 

